                                                                        JS-6




             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA


ABHAYA DEVA, et al.,
      Plaintiffs,                   EDCV 18-1132 DSF (JEMx)

                v.                  JUDGMENT

MONROE T. GAULTNEY, et
al.,
     Defendants.



  The Court having granted a motion to dismiss with leave to
amend and plaintiffs having failed to amend,

   IT IS ORDERED AND ADJUDGED that Plaintiffs take
nothing, that the action be dismissed with prejudice, and that
Defendants recover costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.



Date: October 24, 2018              ___________________________
                                    Dale S. Fischer
                                    United States District Judge
